DAVIDSON, Judge,
dissenting.
I have always entertained the view, and so considered, that if there is one rule of law which is firmly established in this state, it is that the corpus delicti — that is, proof of the fact that a crime has been committed by someone— cannot be established, alone by the extra judicial confession of the accused. Authorities supporting that rule will be found under Key 535, Criminal Law, 11 Tex. Digest, p. 836.
In my opinion, the conclusion of my brethren not only does violence to that rule but completely destroys it, because, outside of what the appellant told the alleged accomplice and the statement he made to the county attorney, there is not a line of testimony from any source, or from any person, that any automobile tires were stolen from anybody at any time or at any place.
The alleged owner of the tires did not testify in the case. If any tires were stolen from him, he did not so testify. No witness identified the allegedly stolen tires as having been taken from the possession of the alleged owner without his consent.
I respectfully dissent not only to the affirmance of this case but to the destruction of the rule of law mentioned.